Exhibit 99.1 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 C O N T E N T S Page Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 2 - ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) September 30, June 30, 2007 2007 (Unaudited) Assets Current Assets Cash and cash equivalents $ 7,776 $ 15,265 Accounts receivable Oil and natural gas sales 56,396 55,763 Joint interest billings 23,104 14,377 Insurance and other 12,375 935 Prepaid expenses and other current assets 30,448 17,678 Royalty deposits 9,305 2,175 Derivative financial instruments 10,729 17,131 Total Current Assets 150,133 123,324 Property and Equipment Oil and Gas Properties – full cost method of accounting, net ofaccumulated depreciation, depletion, and amortization 1,502,625 1,491,685 Other Assets Advances to affiliates 2,446 - Derivative financial instruments 1,634 616 Deferred income taxes - 355 Debt issuance costs, net of accumulated amortization 19,502 20,986 Total Other Assets 23,582 21,957 Total Assets $ 1,676,340 $ 1,636,966 Liabilities and Stockholder’s Equity Current Liabilities Accounts payable $ 80,370 $ 79,559 Advances from joint interest partners 1,716 2,026 Accrued liabilities 49,257 24,939 Deferred income taxes 1,044 - Derivative financial instruments 9,356 1,480 Note payable 14,739 - Current maturities of long-term debt 5,432 5,369 Total Current Liabilities 161,914 113,373 Long-term debt, less current maturities 1,043,561 1,045,090 Deferred income taxes 9,999 14,869 Asset retirement obligations 65,596 63,364 Derivative financial instruments 5,950 4,573 Total Liabilities 1,287,020 1,241,269 Commitments and Contingencies (Note 10) Stockholder’s Equity Common stock, $0.01 par value, 1,000,000 shares authorized and 100,000 issued and outstanding at September 30, 2007 and June 30, 2007 1 1 Additional paid-in capital 362,562 362,562 Retained earnings 32,568 30,370 Accumulated other comprehensive income (loss), net of tax (5,811 ) 2,764 Total Stockholder’s Equity 389,320 395,697 Total Liabilities and Stockholder’s Equity $ 1,676,340 $ 1,636,966 See accompanying Notes to Consolidated Financial Statements - 3 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands) (Unaudited) Three Months Ended September 30, 2007 2006 Revenues Oil sales $ 86,723 $ 35,152 Natural gas sales 52,323 30,665 Total Revenues 139,046 65,817 Costs and Expenses Lease operating expense 30,002 14,681 Production taxes 1,960 811 Depreciation, depletion and amortization 69,445 27,534 Accretion of asset retirement obligation 1,755 871 General and administrative expense 5,513 5,062 Loss (gain) on derivative financial instruments 1,679 (705 ) Total Costs and Expenses 110,354 48,254 Operating Income 28,692 17,563 Other Income (Expense) Interest income 456 167 Interest expense (25,803 ) (14,847 ) Total Other Income (Expense) (25,347 ) (14,680 ) Income Before Income Taxes 3,345 2,883 Provision for Income Taxes 1,147 1,031 Net Income $ 2,198 $ 1,852 See accompanying Notes to Consolidated Financial Statements - 4 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended September 30, 2007 2006 Cash Flows from Operating Activities Net income $ 2,198 $ 1,852 Adjustments to reconcile net income to net cash provided by operating activities: Deferred income tax expense 1,147 1,031 Change in derivative financial instruments (22 ) 3,331 Accretion of asset retirement obligations 1,755 871 Depletion, depreciation, and amortization 69,445 27,534 Write-off and amortization of debt issuance costs 1,068 5,367 Changes in operating assets and liabilities: Accounts receivables (19,335 ) (20,120 ) Prepaid expenses and other current assets (29,152 ) (5,728 ) Accounts payable and other liabilities 50,781 5,574 Affiliates’ payable - 2,041 Net Cash Provided by Operating Activities 77,885 21,753 Cash Flows from Investing Activities Acquisitions (3,521 ) (301,177 ) Capital expenditures (78,361 ) (45,452 ) Insurance payments received - 4,581 Other-net 28 22,540 Net Cash Used in Investing Activities (81,854 ) (339,598 ) Cash Flows from Financing Activities Proceeds from long-term debt 20,000 269,000 Payments on long-term debt (20,000 ) (14,625 ) Advances from (to) affiliates (2,446 ) 68,903 Debt issuance costs - (4,741 ) Payments on put financing and other (1,074 ) (833 ) Net Cash Provided by (Used in) Financing Activities (3,520 ) 317,704 Net Decrease in Cash and Cash Equivalents (7,489 ) (141 ) Cash and Cash Equivalents, beginning of period 15,265 4,144 Cash and Cash Equivalents, end of period $ 7,776 $ 4,003 See accompanying Notes to Consolidated Financial Statements - 5 - ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 1 – Basis of Presentation Nature of Operations. Energy XXI Gulf Coast, Inc. (“Energy XXI”), a Delaware corporation, was incorporated on February 7, 2006 and is a wholly-owned subsidiary of Energy XXI USA, Inc. (its “Parent”).Energy XXI (together, with its wholly owned subsidiaries, the “Company”), is an independent oil and natural gas company, headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. Principles of Consolidation and Reporting. Our consolidated financial statements include the accounts of Energy XXI and its wholly-owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous period include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income or stockholder’s equity. Interim Financial Statements. The consolidated financial statements for the periods presented herein are unaudited and do not contain all information required by generally accepted accounting principles (“GAAP”) to be included in a full set of financial statements.In the opinion of management, all material adjustments necessary to present fairly the results of operations have been included.All such adjustments are of a normal, recurring nature.The results of operations for any interim period are not necessarily indicative of the results of operations for the entire year.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements for the year ended June 30, 2007. Use of Estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation. Accordingly, our accounting estimates require exercise of judgment. While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Note 2 – Recent Accounting Pronouncements New Accounting Standards.We disclose the existence and effect of accounting standards issued but not yet adopted by us with respect to accounting standards that may have an impact on us when adopted in the future. - 6 - Accounting for Uncertainty in Income Taxes. In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”) Accounting for Uncertainty in Income Taxes which is an interpretation of SFAS No. 109 Accounting for Income Taxes. This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS 109. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. We believe that FIN 48 may have an impact on our financial statements when there is uncertainty regarding a certain tax position taken or to be taken. In such a situation, the provisions of FIN 48 will be utilized to evaluate, measure and record the tax position, as appropriate. We adopted the provisions of FIN 48 effective July 1, 2007 and the adoption did not have a material impact on our consolidated financial statements. Accounting for Fair Value Measurements. In September 2006, the FASB issued SFAS No. 157 Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The provisions of SFAS No. 157 will be applied prospectively as of the beginning of the fiscal year in which it is initially applied except for, among other items, a financial instrument that was measured at fair value at initial recognition under Statement 133 using the transaction price in accordance with the guidance in footnote 3 of Issue 02-3 prior to initial application of SFAS No. 157. We are currently evaluating the impact of SFAS No. 157. Accounting for Registration Payment Arrangements. In December 2006, the FASB issued FASB Staff Position (“FSP”) EITF 00-19-2, Accounting for Registration Payment Arrangements. This FSP specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. This FSP further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable GAAP without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. This FSP amends various authoritative literature notably SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, SFAS No. 150, Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity, and SFAS Interpretation No. 45,
